DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Jun. 1, 2021 has been entered.
 
Status of Claims
Claims 45 and 47-51 are pending in the application.
Claims 45 and 47-51 have a priority date of Jul. 30, 2012, the date the instant application’s PCT application (PCT/IB2012/053883) was filed.  The suggestion is to file a certified copy of the instant application’s priority document (FR1157658, filed 8/30/2011), in order to establish a priority date of Aug. 30, 2011 for whatever claimed material is supported in the priority document.

Response to Arguments
Regarding the previous objections (see Applicant’s Remarks Page 5) – Claim 45 was amended.  The previous objection is withdrawn below.
Regarding the previous § 112 rejections (see Applicant’s Remarks Pages 5-6) – Claims 45 and 47-51 were each amended.  The previous rejections under § 112 are withdrawn below. 
Regarding the art rejections under § 103 (see Applicant’s Remarks Pages 7-15) – Applicant’s arguments with respect to Claim 45 have been considered but Claims 45 and 47-51 were each amended, and the rejections changed accordingly.  The new grounds of rejections do not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Response to Amendment
Claim Objections
Claim 45 was amended.  The previous objections to Claims 45 and 47-51 are withdrawn.

Claims 45 and 47-51 are objected to because of the following.  Appropriate correction is required.
A).	Claim 45, and each dependent claim, recites:
Claim 45.  A method . . .  said method comprising . . . the method . . . .
It is unclear how the three methods are related.  The suggestion is to keep the definite articles the same, either, “A method . . . said method comprising . . . said method . . . .” or, “A method . . . the method comprising . . . the method . . . .”
The terms “objects,” “channel,” and “acoustic wave generator” are objected to for similar inconsistencies in their respective definite articles.
B).	Claim 47 recites:
Claim 47.	The method according to Claim 45 . . . the measurement . . . .
without the necessary antecedent basis.  The suggestion is to amend Claim 47 to recite:
Claim 47.	The method according to Claim 45 . . . a signal is generated as a function of that measured by said sensor and is sent toward a control system . . . .

in order to be consistent with the rest of the claim language.
C).	Claim 48 recites “a method according to Claim 45.”  In keeping with Point A) above, Claim 48 should recited “the method according to Claim 45” or “said method according to Claim 45.”

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.
Claim 45 recites, “A method . . . comprising . . . the channel having first and second walls along the second transverse axis” is interpreted to mean the first and second walls can be any of the channel’s 

Claim Rejections - 35 USC § 112
Claims 45 and 47-51 were amended.  The previous rejections under§ 112(b) for indefiniteness are withdrawn from Claims 45 and 47-51.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 45 and 47-51 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A).	Claim 45, and each dependent claim, recites, “A method . . . comprising . . . the channel thickness . . .” without the necessary antecedent basis.  Since the instant channel has at least two “a height within the channel thickness,” it is unclear which “height within the channel thickness” is being recited.
B).	Claim 47 recites:
Claim 47.  The method according to Claim 45 . . . the method of Claim 45 is repeated . . . said method . . . 
It is unclear what the steps of Claim 47 are because the scope of the preamble (“The method according to Claim 45”) does not match the scope of the body of the claim (“the method of Claim 45 is repeated”).  It is unclear how “said method” is related to the previously recited methods. 

Claim 47.  A method according to Claim 45 . . . 
using another, different single selected frequency f’ at which the acoustic wave generator operates and/or modifying the amplitude of the acoustic waves generated,
the selection of the another, different single selected frequency and/or the modification of the amplitude is obtained as a function of said signal by the action of the control system.

“The another, different single selected frequency” is without the necessary antecedent basis.  It is unclear how it is related to the previously recited frequencies of Claim 48 or Claim 45, upon which Claim 48 depends.  “The modification of the amplitude” is without the necessary antecedent basis.  It is unclear what amplitude might be modified as a function of said signal.
D).	Claim 48, and each dependent claim, recites:
Claim 48.  A method for acquiring at least one image of objects present within a channel, including . . . using a method according to Claim 45 . . . the channel . . . .

Given that Claim 45 also recites a channel, it is unclear how “the channel” is related to previously recited “channels,” if at all.
E).	Claim 49, and each dependent claim, recites:
Claim 49.  A method . . . including . . . the frequency f” . . . .
without the necessary antecedent basis.  It is unclear how the “frequency f” ” is related to the previously recited frequencies, if at all.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 45 and 47 are rejected under pre-AIA  35 U.S.C. 102(a) and/or 102(b) being anticipated by Dron et al. (Microfluid Nanofluid 7 (2009) 857-867, 12 pages).
The claims are directed to a method.  The claim language is in bold-faced font.
Regarding Claims 45 and 47 – Dron et al. discloses a method for acoustophoretic handling (“acoustic focusing”) of objects (“particles”) present in a channel (“micro-channel”) (see Title and Abstract) using an acoustic wave generator (“An 8 mm diameter transducer, whose functional frequency is roughly fac = 2 MHz, is used to generate the acoustic wave,” see Pages 858-859, “2 Experimental setup and methods,” “2.4 Acoustic setup”), said method comprising:
A).	Providing the acoustic wave generator (see Preamble for acoustic wave generator) and the channel such that said channel extends along a longitudinal axis and has a cross section with a width measured along a first transverse axis and a thickness measured along a second transverse axis perpendicular to the first transverse axis, the width being greater than or equal to the thickness, the thickness ranging from 100 μm to 1 mm and the width ranging from 1 mm to 30 mm, the channel having first and second walls along the second transverse axis (see Page 858, “2 Experimental setup and methods,” “2.1 Flow facility,” “The experiments were carried out using a 0.36 mm (height h) x 3 mm (width) x 40 mm (length) micro-channel”), and
B).	Operating the acoustic wave generator (see Preamble for acoustic wave generator) such that said acoustic wave generator generates acoustic waves in the channel from at least one of the first and second walls, as shown in Figure 2(a), so as to acoustophoretically handle, i.e. focus, said objects, i.e. seeding particles which “are red fluorescing polymer microspheres 1% solids, with a 2-7 μm diameter (Φ). It is small enough for the particles (with a specific density of ρp = 1.05 g cm-3) to follow the flow present in the channel, by “the creation of a standing acoustic wave along the height of the micro-channel to move the tracer particles toward the acoustic pressure nodal-plane (Fig. 2b )” (see Page 859, “3 Acoustic Focusing” “3.1.1 Principle”), and operates, during the method, at a single selected frequency f, i.e. at a “functional frequency” of “roughly fac = 2 MHz” (see Page 859 “2.4 Acoustic setup”) which is in the range from 0.75f0 to 0.95f0 or from 1.05f0 to 1.25f0, with f0 a resonance frequency of the channel along the second transverse axis, since “the acoustic frequency is tuned to induce a standing wave with only one pressure nodal-plane along the height of the micro-channel so that only one focusing plane will be considered. The micro-channel height corresponds to half of the wavelength in that case” (see Page 860, “3.2 Acoustic frequency,” emphasis added),
C).	Said single selected frequency f from 0.5 to 10 MHz, i.e. at a “functional frequency” of “roughly fac = 2 MHz” (see Page 859 “2.4 Acoustic setup”), 
D).	Only said single selected frequency f is used throughout the acoustophoretic handling so as to focus the objects in an area at a height within the channel thickness, since a “functional frequency” of “roughly fac = 2 MHz” (see Page 859 “2.4 Acoustic setup”) is used and “the acoustic frequency is tuned to induce a standing wave with only one pressure nodal-plane along the height of the micro-channel so that only one focusing plane will be considered. The micro-channel height corresponds to half of the wavelength in that case” (see Page 860, “3.2 Acoustic frequency,” emphasis added).
Additional Disclosures Include:
Claim 47 – Dron et al. discloses the method according to Claim 45, wherein:
A).	At least one characteristic and/or the position of the objects present in the channel is measured by a sensor (sensor generating “micro-PIV measurements,” micro-Particle Image Velocimetry measurements, see Title, the sensor as part of “Micro-PIV system” disclosed in Figure 2(a), the “Micro-PIV setup” is disclosed in Figure 1 and at Page 858),
A signal is generated as a function of the result of the measurement made by said sensor (see Rejection for Claim 47 A) and is sent toward a control system (control system, where “The whole PIV process from acquisition to vector post-processing is carried out with Davis 7.1 software from La Vision®,” see Page 858, the control system as part of the “Micro-PIV system” disclosed in Figure 2(a), the “Micro-PIV setup” is disclosed in Figure 1 and at Page 858), and
C).	Wherein the method of Claim 45 is repeated to provide another acoustophoretic handling, said method is performed at least one more time by using another, different single selected frequency f’ at which the acoustic wave generator operates and/or modifying the amplitude of the acoustic waves generated, the selection of the another, different single selected frequency and/or the modification of the amplitude is obtained as a function of said signal measured by the sensor (see Rejection for Claim 47. A). for the sensor) by the action of the control system (see Rejection for Claim 47 A). for the control system), where the disclosed acoustophoretic handling, i.e. focusing of the objects or particles in a “focusing plane” in the “microchannel,” is a function of “acoustic frequency” when the “acoustic frequency is tuned,” before each experiment, as recited, i.e.
3.2 Acoustic frequency
In the following, the acoustic frequency is tuned to induce by a standing wave with only one pressure nodal-plane along the height of the micro-channel so that only one focusing plane will be considered. The micro-channel height corresponds to half of the wavelength in that case.  (See Dron et al. Page 860)

The claim is directed to a method.
Regarding Claim 48 – Dron et al. discloses a method for acquiring at least one image (acquiring the image via the “CCD camera” disclosed in Figure 1) of objects (“particles”) present within a channel (“micro-channel”) (see Title and Abstract), including the following steps:
a)	acoustophoretic handling the objects by using a method according to Claim 45 (see Rejection for Claim 45) in order to obtain acoustic focusing of said objects in the area at the height within the channel, i.e.
3.2 Acoustic frequency


b)	illuminating the objects in the area by using an illumination system, i.e.
2.2 Micro-PIV setup
As shown on Fig. 1, a 15 Hz pulsed Nd:YAG laser illuminates the fluorescent flow-tracing particles through an epi-fluorescent inverted microscope . . . . The whole PIV process from acquisition to vector post-processing is carried out with Davis 7.1 software from La Vision® (the disclosed illuminating objects using an illumination system).  (See Dron et al. Page 858)

and
c)	acquiring, using an image acquisition system, at least one image of said objects that are illuminated, i.e.
2.2 Micro-PIV setup
As shown on Fig. 1, a 15 Hz pulsed Nd:YAG laser illuminates the fluorescent flow-tracing particles through an epi-fluorescent inverted microscope. Fluorescent particles absorb the green light (A ≈ 532 nm) and reemit the light to a slightly higher wavelength (A ≈ 560 nm). To reduce the noise induced by the incoming wavelength, a filter cube is used with a narrow filter band around A ≈ 560 nm so that only the fluorescent light is recorded by the double-frame CCD camera (the disclosed acquiring, using an image acquisition system). . . .  The image resolution is 1200 x 1600 pixels with a 12 bits dynamic range and a sampling frequency off= 15 Hz. The whole PIV process from acquisition to vector post-processing is carried out with Davis 7.1 software from La Vision®. (See Dron et al. Page 858)

The claims are directed to a method.
Regarding Claims 49-50 – Dron et al. discloses a method for measuring the norm and/or direction and/or sense of the velocity vector of objects that are present in a channel, i.e., “Parametric study of acoustic focusing of particles in a micro-channel in the perspective to improve micro-PIV measurements” (see Title), including the following steps:
acquiring a first image of the objects in a first instant, by using the method according to Claim 48 (see Rejection for Claim 48),
acquiring a second image of the objects in a second instant, by repeating the method according to Claim 48, using another different single selected the frequency f” (see Rejection for Claim 48), and
calculating from the first and second images a measurement of the norm and/or direction and/or sense of the velocity vector of objects, as disclosed on Pages 863-864 and in Figures 8(a)-(b), where a “Preliminary investigation of the influence of acoustic focusing of particles on PIV fields,” is completed.
5.2 Preliminary investigation of the influence of acoustic focusing of particles on PIV fields
In Fig. 8, two velocity fields (i.e., the disclosed measurement of velocity vector of objects) measured in the same experimental conditions and post-processed exactly the same way, are compared. Figure 8b is obtained with a given acoustic wave (P = 10 V, 2 MHz) while Fig. 8a is obtained without any acoustic focusing. Both PIV fields are actually an average of 345 instantaneous velocity fields (i.e., the disclosed calculating from first and second images).  The mean flow is stationary and goes from the left to the right.  Since the Reynolds number of the flow is low (Reh = 0.06 < 1), the flow in the microchannel is laminar and fully developed. Therefore, one can expect the velocity field to be a uniform set of identical arrows for a given height. . . . the right picture is much closer to the expected velocity field than the left one. This result clearly demonstrates the potential of the acoustic focusing to improve micro-PIV measurements.  (See Dron et al. Pages 863-864 and Figures 8(a)-(b))

Additional Disclosures Include:
Claim 50 –  Dron et al. discloses the method according to Claim 49, characterized in that it is used in at least one of the following applications: particle image velocimetry (PIV), methods of sorting species, methods of diagnosis or analysis; methods of purification, enrichment or depletion of species; methods of synthesis of species; methods of modification of physical or chemical characteristics of species; methods of medicinal product research; methods of mixing or methods of measuring diffusion coefficients.   (See Rejection for Claim 49)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented 

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 51 – Dorn et al. discloses the method as claimed in according to Claim 50, the objects being monodisperse or polydisperse biological cells (yeast cells).
It would have been obvious to one of ordinary skill in the art at the time the invention was made, in the Dorn et al. method to include the step of:
the objects being monodisperse or polydisperse biological cells,
since Dorn et al. discloses that the Dorn et al. device has “typical dimensions” and functions similar to that of “Spengler and Jeckel 2001” (see Page 864, “6.2 Streaming and structures”) and references:
Spengler JF, Jeckel M (2001) Observation of yeast cell movement and aggregation in a small-scale MHz-ultrasonic standing wave field. Bioseparation 9:329-341
(see Dorn et al. Page 867).


Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
When the claims read on cell sorting, i.e. “methods of sorting species” see instant Claim 50, the references applied follow.
(Lab Chip 10 (2010) 789-794, 6 pages), in view of Koklu et al. (J. Colloid & Interface Sci. 351 (2010) 407-414, 8 pages).
B).	Lenshof et al. (Lab Chip 12 (24 Feb. 2012) 1210-1223, 15 pages) – Lenshof et al. is a review article that discloses that Franke et al., the primary reference when the claims read on cell sorting, is a leading reference in the area of “Applications of acoustophoresis in continuous flow microsystems,” (see Lenshof et al. Title, Figure 18, and Page 120, first column, showing and describing Figure 1 of Franke et al.).
C).	Weitz et al. (US-9695390-B2, Jul. 4, 2017, PCT/US2011/048804, filed Aug. 23, 2011) – Weitz et al. appears to be a patent resulting from the work disclosed in Franke et al. (the primary reference when the claims read on cell sorting), since Figures 1-4 of Franke et al. all appear in Weitz et al.
Other references from earlier in the prosecution history follow.
D).	Siversson (WO-2006032703-A1, Mar. 30, 2006, 27 pages) – Siversson anticipated the claimed device in claims presented earlier in prosecution.  (See Siversson Title; Figures 4-6 and Page 4, lines 4-8; Page 2, line 7, to Page 3, line 8; Page 4, line 15, to Page 5, line 11; Page 8, lines 15-17; Page 12, lines 3-7; and Claims 1 and 2, on Pages 13-14)
E).	Takahashi et al. (J. Nanobiotechnology 2:5 (2004), at http://www.jnanobiotechnology.com
/content/2/1/5, 8 pages) – Siversson, in view Takahashi et al., disclosed the claimed assembly in claims presented earlier in the prosecution.
One of ordinary skill in the art at the time the invention was made would have been motivated to construct the Siversson assembly with:
B).	An illumination system configured to illuminate at least some of the objects present in the channel, and
C).	An image acquisition system configured to acquire at least one image of at least some of the objects that are present in the channel and that are illuminated by the illumination system,

as taught by Takahashi et al., since Siversson is already disclosing the assembly includes a control panel that is not shown, and a way to select operating conditions to achieve the desired separation “by visually observing the different streams directed to the exit channels” while adjusting the ultrasonic frequencies and the duration time at each frequency (see Siversson Figures 4-6; and Page 9, lines 10-17); since, like Siversson, Takahashi et al. discloses a device used to optically sort cells in a microchannel, and the device is automated 
F).	Baret et al. (Lab on a Chip, 9 (2009) 1850-1858, 10 pages) – Baret et al. discloses cell sorting in a microfluidic device, as part of an assembly. (See Baret et al. Title; Abstract; and Figure 2)
G).	Evander et al. (Anal. Chem., 79 (2007) 2984-2991, 9 pages) – Evander et al. discloses acoustic cell sorting in a microfluidic device, as part of an assembly. (See Evander et al. Title; Abstract; Figures 1-7; and Page 2987, Column 2, section entitled “Instrumentation”)
H).	Hayashi et al. (Int. J. Mol. Sci., 12 (Jun. 7, 2011) 3618-3634, 17 pages) – Hayashi et al. discloses cell sorting in a microfluidic device, as part of an assembly.  (See Hayashi et al. Title; Abstract; and all Figures, particularly Figures 1 (a)-(b) and 3(a)-(c))
I).	Nam et al. (Microfluid Nanofluid, 11 (2011) 317-326, 10 pages) – Nam et al. discloses acoustic cell sorting in a microfluidic device, as part of an assembly. (See Nam et al. Title; Abstract; all Figures; and Page 321, lines 4-12)
J).	Yang et al. (Meas. Sci. Technol. 17 (2006) 2001-2009, 10 pages) – Yang et al. discloses cell sorting in a microfluidic device, as part of an assembly. (See Yang et al. Title; Abstract; and all Figures)

Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENISE R ANDERSON whose telephone number is 571-270-3166.  The examiner can normally be reached on Monday – Thursday, 8:00 am – 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 571-270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D.R.A./Examiner, Art Unit 1779                                                                                                                                                                                                        10/6/2021

/Bobby Ramdhanie/Supervisory Patent Examiner, Art Unit 1779